DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su Reg. No. 69,7961 on 8/10/2021.

The application has been amended as follows: 

Claims
1. (currently amended) A projection system, comprising:
 	a first projection device, configured to project a first projection image,
 	wherein the first projection image comprises a plurality of different color lights and has color blocks of different brightnesses formed by the plurality of different color lights; and
 	a first image capturing device, configured to capture the first projection
image to generate a first captured image, wherein the first image capturing device
comprises a first processor,
 	wherein the first processor converts the first captured image into a first
converted image according to a first conversion matrix; and

 	a third image capturing device, configured to capture an image of a correction color card to generate a reference image, wherein the first image capturing device captures the image of the correction color card to generate a first captured image to be corrected, and the first processor generates the first conversion matrix according to the reference image and the first captured image to be corrected,
 	wherein a color gradation adjustment operation is performed on the first converted image to output an adjustment signal, and the first projection device adjusts the projected first projection image according to the adjustment signal.

6. (currently amended) The projection system as claimed in claim 4, further comprising:
 	a second projection device, configured to project a second projection image,
wherein the second projection image comprises a plurality of different color lights and
has color blocks of different brightnesses formed by the plurality of different color
lights; and
 	a second image capturing device, configured to capture the second
projection image to generate a second captured image, wherein the second image capturing device comprises a second processor,
 	wherein the second processor converts the second captured image into a
second converted image according to a second conversion matrix;
 	wherein the color gradation adjustment operation is performed on the second
converted image to output the adjustment signal, and the second projection device
adjusts the projected second projection image according to the adjustment signal.

second image capturing device captures the image of the correction color card to generate a second captured image to be corrected, and the second processor generates the second conversion matrix according to the reference image and the second captured image to be corrected.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As disclosed, there are 3 cameras required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        

/BRIAN P YENKE/Primary Examiner, Art Unit 2422